                    IN THE UNITED STATES DISTRICT COURT FOR THE
                          NORTHERN DISTRICT OF OKLAHOMA

MELISSA O.,                                        )
                                                   )
                         PLAINTIFF,                )
                                                   )
vs.                                                )       CASE NO. 18-CV-665-FHM
                                                   )
Andrew M. Saul,1 Commissioner of                   )
Social Security,                                   )
                                                   )
                                  Defendant. )

                                        OPINION AND ORDER

        Plaintiff, Melissa O., seeks judicial review of a decision of the Commissioner of the

Social Security Administration denying disability benefits.1 In accordance with 28 U.S.C.

§ 636(c)(1) & (3), the parties have consented to proceed before a United States

Magistrate Judge.

                                          Standard of Review

        The role of the court in reviewing the decision of the Commissioner under 42

U.S.C. § 405(g) is limited to a determination of whether the decision is supported by

substantial evidence and whether the decision contains a sufficient basis to determine

that the Commissioner has applied the correct legal standards. See Briggs ex rel. Briggs


1
   Effective June 17, 2019, Andrew M. Saul is the Commissioner of the Social Security Administration.
Pursuant to Federal Rule of Civil Procedure 25(d), Commissioner Saul is substituted as the defendant in
this action. No further action need be taken to continue this suit by reason of the last sentence of the Social
Security Act, 42 U.S.C. § 405(g).
2
  Plaintiff Melissa O.’s application was denied initially and upon reconsideration. A hearing before an
Administrative Law Judge (ALJ) Deirdre O. Dexter was held July 12, 2017. By decision dated September
21, 2017, the ALJ entered the findings which are the subject of this appeal. The Appeals Council denied
Plaintiff’s request for review on November 2,2018. The decision of the Appeals Council represents the
Commissioner's final decision for purposes of further appeal. 20 C.F.R. §§ 404.981, 416.1481.

                                                       1
v. Massanari, 248 F.3d 1235, 1237 (10th Cir. 2001); Winfrey v. Chater, 92 F.3d 1017

(10th Cir. 1996); Castellano v. Secretary of Health & Human Servs., 26 F.3d 1027, 1028

(10th Cir. 1994). Substantial evidence is more than a scintilla, less than a preponderance,

and is such relevant evidence as a reasonable mind might accept as adequate to support

a conclusion. Richardson v. Perales, 402 U.S. 389, 401, 91 S. Ct. 1420, 1427, 28 L.

Ed.2d 842 (1971) (quoting Consolidated Edison Co. v. NLRB, 305 U.S. 197, 229 (1938)).

The court may neither reweigh the evidence nor substitute its judgment for that of the

Commissioner. Casias v. Secretary of Health & Human Servs., 993 F.2d 799, 800 (10th

Cir. 1991). Even if the court would have reached a different conclusion, if supported by

substantial evidence, the Commissioner’s decision stands. Hamilton v. Secretary of

Health & Human Servs., 961 F.2d 1495 (10th Cir. 1992).

                                          Background

       Plaintiff was 43 years old on the alleged date of onset of disability and 46 on the

date of the denial decision.    Plaintiff has her high school education and past work

experience includes fast food manager and short order cook. Plaintiff claims to have

become disabled as of August 1, 2015 due to fibromyalgia, chronic pain, left knee, and

depression. [R. 225].

                                  The ALJ’s Decision

       The ALJ found that Plaintiff has severe impairments relating to fibromyalgia and

morbid obesity. The ALJ also found Plaintiff’s mild degenerative changes in the left knee

and her medically determinable mental impairment of depression are non-severe. [R.

17]. The ALJ determined that Plaintiff has the residual functional capacity to perform


                                            2
sedentary exertional work in that she is able to lift, carry, push or pull up to five pounds

frequently and ten pounds occasionally; able to sit up to six hours in an eight-hour

workday; able to stand and/or walk up to two hours in an eight-hour workday; able to

occasionally climb ramps or stairs, stoop or crouch. Plaintiff should never climb ladders,

ropes or scaffolds, kneel, or crawl. [R. 19]. The ALJ determined that Plaintiff was unable

to perform her past relevant work as a fast food manager or short order cook. [R. 24].

Further, based on the testimony of the vocational expert, the ALJ determined that there

are a significant number of jobs in the national economy that Plaintiff could perform. [R.

25]. Accordingly, the ALJ found Plaintiff was not disabled. The case was thus decided

at step five of the five-step evaluative sequence for determining whether a claimant is

disabled. See Williams v. Bowen, 844 F.2d 748, 750-52 (10th Cir. 1988) (discussing five

steps in detail).

                                  Plaintiff’s Allegations

       Plaintiff asserts that the ALJ failed to: 1) properly consider Ms. Mayes’ opinion; 2)

properly consider Plaintiff’s allegations and 3) the RFC assessment is not supported by

substantial evidence. [Dkt. 13, p. 4].

                                         Analysis

                      Opinion of Dorothy Mayes, A.R.N.P., C.N.P.

       Plaintiff argues that the ALJ’s reasoning for rejecting the opinion of Ms. Mayes is

not apparent and not supported by the evidence. Plaintiff contends that although Ms.

Mayes did not address some functional limitations such as lifting, the lack of an opinion

on some areas of functional capacity does not render the areas that were discussed


                                             3
invalid. Further, the ALJ did not consider the effect of Plaintiff’s obesity. [Dkt. 13, p. 4-

5].

       Plaintiff’s primary care provider Dorothy Mayes, ARNP-CNP treated Plaintiff for

chronic pain, skeletal muscle tenderness, back pain, gastroesophageal reflux,

fibromyalgia, and depressive disorder. In February 2015, Ms. Mayes assessed Plaintiff

with right shoulder pain, polyarthralgia, and depression. In April 2015, Plaintiff stated her

pain was a 10 on the pain scale. Physical examination revealed Plaintiff’s weight was

223 pounds; gait was normal on both sides; full weight bearing with no assistive devices.

In May 2017 Ms. Mayes completed a Medical Source Opinion of Residual Functional

Capacity opining Plaintiff could sit for two to three hours and stand/walk less than two

hours out of an eight-hour workday. Plaintiff’s obesity was found to exacerbate her

physical condition.   Ms. Mayes noted findings that supported her assessment were

antalgic gait, difficulty getting out of seated position, and tender points. [R. 23, 520]. In

June 2015 Plaintiff again complained that her pain was at a level 10. Ms. Mayes noted

that Plaintiff had generalized tenderness associated with fibromyalgia and a tender point

exam was positive for 16 out of 18 tender points. [R. 518]. Ms. Mayes completed a

Handicap Placard Application indicating Plaintiff was severely limited in her ability to walk

due to an orthopedic condition although the condition would not affect her ability to safely

operate a vehicle. [R. 436]. In July and August 2015 the tender point exams were positive

for 18 out of 18 tender points. [R. 472, 519].

       The ALJ gave Ms. Mayes’ opinion little weight finding the severe limitation in her

ability to walk was not consistent with the medical evidence. Further, Ms. Mayes failed


                                             4
to address Plaintiff’s ability to lift or carry and does not include other functional limitations

that are relevant to disability determination. The ALJ also noted that the opinion was

rendered by a nurse practitioner which is not an acceptable medical source. [R. 24].

       According to SSR 06-3p, the social security regulations distinguish between

"medical sources" and "other sources." 20 C.F.R. §§ 404.1527, 416.927. Information

from “other sources” cannot establish the existence of a medically determinable

impairment. Instead, there must be evidence from an “acceptable medical source” for

this purpose. However, information from such “other sources” may be based on special

knowledge of the individual and may provide insight into the severity of the impairment(s)

and how it affects the individual's ability to function, therefore “other sources” must be

evaluated. The following factors are ones to be considered in weighing opinions from

those who are not defined in the regulations as “acceptable medical sources”: how long

the source has known and how frequently the source has seen the individual; consistency

of the opinion with other evidence; the degree to which the source presents relevant

evidence to support an opinion; how well the opinion is explained; whether the source

has a specialty or area of expertise related to the individual’s impairment; and any other

factors that tend to support or refute the opinion. SSR 06-03p, 2006 WL 2329939 at *4-

5. The Ruling instructs that not every factor for weighing an opinion will apply in every

case. Rather, the evaluation of an opinion will depend on the particular facts of the case

and the case must be adjudicated on its merits based on a consideration of the probative

value of the opinions and weighing of all the evidence in the case. Id. at *5.




                                               5
       The ALJ accurately and thoroughly summarized the medical evidence including

the treatment provided by Ms. Mayes. The ALJ noted in November 2015 reviewing

medical consultant James Metcalf, M.D., opined Plaintiff would be able to perform at the

full light exertional level. In January 2016 medical consultant Ronald Painton, M.D.

agreed with Dr. Metcalf. Because the ALJ found Plaintiff would be limited to sedentary

exertional work, she gave the opinions of Drs. Metcalf and Painton little weight. [R. 23].

       Contrary to Plaintiff’s argument, the ALJ provided three reasons to discount Ms.

Mayes’ opinion. She is not an acceptable medical source; the limitations she listed are

not consistent with the medical evidence; and the form she submitted was incomplete.

[R. 24]. The ALJ’s RFC finding was not arbitrary and after relying on multiple opinions,

she determined that Plaintiff was capable of performing sedentary work with limitations.

Clearly, the ALJ gave Plaintiff the benefit of the doubt by issuing a more favorable RFC

assessment than was suggested by the DDS physicians. The ALJ’s RFC assessment

was more restrictive, thus more favorable to Plaintiff. The court finds that the ALJ’s

decision contains an adequate explanation of how she weighed the opinion of Ms. Mayes.

       Plaintiff also argues that the ALJ did not sufficiently consider Plaintiff’s obesity.

[Dkt. 13, p. 5]. Plaintiff contends that other than finding that obesity was a severe

impairment, the ALJ did not consider the effects Plaintiff’s obesity would have. “[O]besity

is [a] medically determinable impairment that [the] ALJ must consider in evaluating

disability; that [the] combined effect of obesity with other impairments can be greater than

effects of each single impairment considered individually; and that obesity must be

considered when assessing RFC.” Fleetwood v. Barnhart, 21 Fed. Appx. 736, 741-42


                                             6
(10th Cir. 2007), citing Soc. Sec. Rul. 02-01p, 2002 WL 3486281, at *1, *5-*6, *7; Baker

v. Barnhart, 84 Fed. Appx 10, 14 (10th Cir. 2003)(noting that the agency’s ruling on Soc.

Sec. Rul. 02-01p on obesity applies at all steps of the evaluation sequence). The ALJ

specifically found obesity as one of Plaintiff’s severe impairments. [R. 17]. Further, the

ALJ stated that she, “gave particular consideration to the Plaintiff’s physical impairments

(see Listing Section 1.00, et seq., Musculoskeletal). [R. 19]. Listing 1.00Q states:

                Effects of obesity.    Obesity is a medically
                determinable impairment that is often
                associated     with    disturbance    of      the
                musculoskeletal system, and disturbance of
                this system can be a major cause of disability
                in individuals with obesity. The combined
                effects of obesity with musculoskeletal
                impairments can be greater than the effects of
                each     of  the    impairments     considered
                separately. Therefore, when determining
                whether an individual with obesity has a listing-
                level    impairment     or    combination      of
                impairments, and when assessing a claim at
                other steps of the sequential evaluation
                process, including when assessing an
                individual's residual functional capacity,
                adjudicators must consider any additional and
                cumulative effects of obesity.

20 C.F.R. Pt. 404, Subpt. P, App. 1, § 1.00.

       In addition to finding Plaintiff’s obesity a severe impairment and stating she had

considered the impact of obesity, the ALJ specifically mentioned Plaintiff’s height and

weight in the denial decision on five occasions. The ALJ noted that Plaintiff was four feet,

eight inches tall and weighed 221 pounds; 230 pounds; 218.2 pounds with a body mass

index (BMI) of 48.92; 223 pounds; and 245.5 pounds with BMI of 55.01. [R. 21-23]. It is

clear that the ALJ considered Plaintiff’s obesity. In assessing Plaintiff’s RFC, the ALJ

                                               7
imposed postural limitations and limited her to sedentary work. [R. 19]. The court finds

no error in the ALJ’s consideration of obesity.

                                  Plaintiff’s Allegations

       Plaintiff also argues that the ALJ did not properly consider her allegations. Plaintiff

contends that the ALJ focused on Plaintiff’s testimony that she had to lie down 85 to 90

percent of the day and failed to consider the problems she had with activities of daily

living. [Dkt. 13, p. 6].

       “Credibility determinations are peculiarly the province of the finder of fact, and [the

court] will not upset such determinations when supported by substantial evidence.

However, findings as to credibility should be closely and affirmatively linked to substantial

evidence and not just a conclusion in the guise of findings.” Hackett v. Barnhart, 395 F.3d

1168, 1173 (10th Cir. 2005)(citation, brackets, and internal quotation marks omitted).

The ALJ reduced Plaintiff’s credibility because the objective evidence did not fully support

her statements about the intensity, persistence, and limiting effects of her symptoms.

Plaintiff testified that she could barely do anything and laid down 85 to 90 percent of the

day. However, the ALJ noted record evidence indicated Plaintiff could perform simple

household chores, drive, and she continued to work part-time until recently. [R. 20]. The

ALJ also expressly noted there were several times in 2015 Plaintiff alleged that her pain

level was at 10 out of 10 on the pain scale. However, during that period of time, Plaintiff’s

gait was normal on both sides, full weight bearing with no assistive devices. Further, prior

to Plaintiff’s consultative examination, she admitted that she did not take her pain




                                              8
medication and if she had, she would have been in a lot less pain. The ALJ determined

Plaintiff’s examinations were not consistent with such a severe pain level. [R. 23].

       The court finds that the ALJ performed an adequate credibility analysis. The ALJ

cited numerous grounds, tied to the evidence, for the credibility finding, including Plaintiff’s

inconsistencies of her examinations and pain level, as well as statements about her

activities. The ALJ thus properly linked his credibility finding to the record, therefore, the

court finds no reason to deviate from the general rule to accord deference to the ALJ’s

credibility determination.

                                      RFC Assessment

       The ALJ found Plaintiff capable of performing sedentary work with some functional

limitations. Plaintiff argues that out of all the aspects of the ALJ’s RFC assessment, the

finding that Plaintiff can sit for up to 6 hours is the least supported by substantial evidence.

Further, the ALJ failed to cite any evidence directly supporting her decision. Plaintiff

contends that her activities were not indicative of sustained sitting, and her complaints of

pain while sitting were consistent throughout the administrative process.

       The determination of RFC is an administrative assessment, based upon all of the

evidence of how the claimant's impairments and related symptoms affect her ability to

perform work related activities. See Social Security Ruling (SSR) 96-5p, 1996 WL

374183, at *2, *5. The final responsibility for determining RFC rests with the

Commissioner, and because the assessment is made based upon all of the evidence in

the record, not only the relevant medical evidence, it is well within the province of the ALJ.

See 20 C.F.R. §§ 404.1527(e)(2); 404.1546; 404.1545; 416.946.


                                               9
       Medical impairments and symptoms, such as pain, are not intrinsically exertional

or nonexertional. Social Security Ruling (SSR) 96-8p. The effect upon the RFC depends

on the nature of functional limitations or restrictions imposed. “An individual’s symptoms,

such as pain, fatigue, shortness of breath, weakness, or nervousness, will not be found

to affect the individual’s ability to do basic work activities...unless medical signs and

laboratory findings show that there is a medically determinable physical or mental

impairment(s) that could reasonably be expected to produce the symptom(s) alleged.

Nonexertional limitations, which includes mental limitations, must be expressed in terms

of functional limitations or restrictions. The nonexertional impairments “must interfere with

the ability to work.” Thompson v. Sullivan, 987 F.2d 1482, 1488 (10th Cir. 1993).

       The ALJ found Plaintiff’s statements about intensity, persistence, and limiting

effects of her symptoms were inconsistent with the objective medical evidence. [R. 20].

Plaintiff did not seek treatment for pain from a pain specialist or an acceptable medical

source. Further, Drs. Metcalf and Painton both concurred that Plaintiff was capable of

performing light exertional work which lends support the ALJ’s RFC assessment for

sedentary work. The ALJ properly focused on the functional consequences of Plaintiff’s

condition and her description of the doctors’ findings are accurate. See e.g. Coleman v.

Chater, 58 F.3d 577, 579 (10th Cir. 1995)(the mere presence of alcoholism is not

necessarily disabling, the impairment must render the claimant unable to engage in any

substantial gainful employment), Higgs v. Bowen, 880 F.2d 860, 863 (6th Cir. 1988)(the

mere diagnosis of arthritis says nothing about the severity of the condition), Madrid v.

Astrue, 243 Fed.Appx. 387, 392 (10th Cir. 2007)(diagnosis of a condition does not


                                             10
establish disability, the question is whether an impairment significantly limits the ability to

work), Scull v. Apfel, 221 F.3d 1352 (10th Cir. 2000)(unpublished), 2000 WL 1028250*

(disability determinations turn on the functional consequences, not the causes of a

claimant’s condition). Accordingly, the court sees no error in the ALJ’s residual functional

capacity determination.

                                       CONCLUSION

       The court finds that the ALJ evaluated the record in accordance with the legal

standards established by the Commissioner and the courts. The court further finds

there is substantial evidence in the record to support the ALJ’s decision. Accordingly,

the decision of the Commissioner finding Plaintiff not disabled is AFFIRMED.

       SO ORDERED this 12th day of February, 2020.




                                              11
